Citation Nr: 1425693	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for evaluation of residuals, anal fistula.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1975. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Buffalo, New York. 

In his July 2010 notice of disagreement, the Veteran requested a Board hearing at the local RO.  However, in a letter dated that same month, the RO informed the Veteran that his hearing request was premature as the Board did not currently have jurisdiction over the appeal.  Subsequently, the RO issued a statement of the case in August 2010 and the Veteran filed his substantive appeal via VA Form 9 that same month.  At the time, the Veteran specifically indicated that he did not want a Board hearing.  As such, the Board finds that there is no hearing request pending at this time.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that with the exception of a May 2014 brief submitted by the Veteran's representative, the remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking an increased rating for his service-connected residuals of anal fistula.  In the March 2014 brief, the Veteran's representative requested a new VA examination given the length of time since the last VA examination.  The record shows that the Veteran was last afforded a VA examination to evaluate the severity of this disability in January 2010, over four years ago.  In statements of record, the Veteran has reported additional symptoms such as anal itching diarrhea and increased fecal incontinence requiring the need to wear a pad.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected residuals of anal fistula.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the most recent VA treatment records associated with the claims file date from August 2010.  Therefore, as VA medical records are constructively of record and must be obtained, the RO should obtain VA treatment records dated from August 2010 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the Veteran was sent notice in December 2009 in compliance with the Veterans Claims Assistance Act (VCAA), which notified the Veteran of what type of information and evidence was needed to substantiate his claim for an increased rating.  However, it does not appear that he was provided with notice of the type of evidence necessary to establish an effective date pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the Board is remanding this case for other matters, it is reasonable for the RO to give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish an effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain additional VA treatment records dated from August 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any additional records, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected residuals of anal fistula.  The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

The examiner should report all manifestations of the service-connected residuals of anal fistula, to allow for rating under the appropriate rating criteria.  The examiner should specifically determine whether the Veteran exhibits any of the following: occasional involuntary bowel movements necessitating wearing of pad; extensive leakage or fairly frequent involuntary bowel movements; or complete loss of sphincter control.  

The examiner should also opine on the functional impact of the Veteran's disability on his activities of daily living and employment.  A detailed rational for any opinion given should be provided.

4.  Thereafter, the issue on appeal should be readjudicated.  If the full benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



